Citation Nr: 0013522	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
service-connected status post left renal transplant, with 
left renal calculus and hypertension, due to polycystic 
disease, rated as 30 percent disabling from May 1, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1955 to May 1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on from rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida.  
A rating action in September 1994 proposed reducing the 
evaluation for the service-connected renal transplant to 30 
percent.  A rating action in February 1995 reduced the rating 
to 30 percent, effective May 1, 1995.  The case was remanded 
by the Board in June 1998.


FINDINGS OF FACT

1.  The veteran underwent kidney transplant in June 1992 for 
end- stage renal disease secondary to polycystic kidney 
disease. 

2.  He was awarded a 100 percent evaluation based on the 
transplant surgery from June 1992 through April 30, 1995.

3. From May 1, 1995, the veteran's renal condition had not 
resulted in constant albuminuria, edema, definite decrease in 
kidney functioning, diastolic blood pressure readings 
predominantly 100 or more; BUN and creatine levels have been 
normal.





CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the 
postoperative residuals of the kidney transplant from 100 
percent to 30 percent, as of May 1, 1995 was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 3.344, 4.115a, 4.115b, Diagnostic Code 7531 (1995- 
1999).

2.  The schedular criteria for a rating greater than 30 
percent from May 1, 1995 for postoperative residuals of a 
kidney transplant have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.115a, 4.115b, 
Diagnostic Code 7531 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

Service connection was granted for polycystic renal disease 
with left renal calculus and hypertension in a rating action 
in November 1979.  The veteran was awarded a 30 percent 
evaluation from June 1, 1979; an 80 percent evaluation from 
September 1989; and a 100 percent evaluation from April 1991 
on the basis of renal dysfunction requiring regular dialysis.

In June 1992, the veteran underwent right cadaveric renal 
transplantation as a result of end-stage polycystic kidney 
disease.  A rating action in February 1993 determined the 
veteran was entitled to a total evaluation for two years, 
following the renal transplant in June 1992.  A future 
examination was scheduled in advance of the possible 
reduction date of August 1994 to a minimum of 30 percent.  At 
the time of this rating action, Diagnostic Code 7531 provided 
for a 100 percent rating for 2 years following transplant 
surgery commencing after the initial grant of a 100 percent 
rating under 38 C.F.R. § 4.30 following hospital discharge. 

In April 1994, the veteran received a VA pyelitis and 
nephrolithiasis examination.  The examiner reviewed the 
medical history.  The veteran reported that he had no 
recurrence of gouty episodes since the kidney transplant.  
The right diaphragm was significantly elevated and hepatic 
dullness extended from 13 centimeters from the nipple down to 
the right upper abdomen.  The examiner could feel the left 
kidney and in the left lower quadrant the kidney graft was 
easily palpable and slightly tender.  The examiner reported 
that there was no attacks of colic and catheter drainage was 
not required.  There was no infection present.  Polycystic 
disease of the other kidney was reported.  Diagnoses were: 
polycystic disease, both kidneys; bilateral renal failure 
leading to kidney transplant in 1992; now on immune 
suppressive therapy to maintain the kidney.

The veteran received a VA hypertension examination in April 
1994.  He claimed he was tired most of the time and had 
limited tolerance to exercise which might bring on substernal 
pressure and shortness of breath.  These symptoms cleared 
after 15 minutes.  He had some heart pounding and palpitation 
at various times during the day.   His blood pressure was 
180/90.  Blood pressure readings while he was seated were 
182/106; 174/86; 170/100.  His heart was enlarged and the 
apex beat was beyond the midclavicular line.  The diagnosis 
was hypertensive cardiovascular disease.

The veteran received an alimentary appendages examination in 
April 1994.  He reported that currently his appetite was good 
and he had a steady weight.  There was no significant history 
of indigestion although he reported symptoms of esophageal 
reflux.  He denied vomiting.  There was some nausea which the 
examiner thought might be related to his extensive 
medication.  There was no food intolerance but frequent 
nausea was reported.  There was no vomiting, anorexia, and 
malaise .  He weighed 186 pounds.  The diagnoses were 
symptoms of esophageal reflux disease and abdominal pain, 
related to cystic liver disease.

A rating action in September 1994 proposed reducing the 
evaluation for the service-connected renal transplant, 
bilateral polycystic kidney disease to 30 percent.  The 
veteran was advised by letter from the RO in October 1994 of 
the proposed reduction.  He was given 60 days to submit 
additional medical evidence.  He was also advised that if he 
desired a personal hearing, he should contact the RO.

A statement of Henry M. Haire, M.D., dated in October 1994, 
was submitted.  He noted that after the kidney transplant, 
there was considerable improvement in the veteran's 
condition.  However, the veteran should not be considered 100 
percent improved.  He was on three immunosuppressive 
medications, all of which had side effects which made him 
somewhat fatigued and more susceptible to infections with 
viral or bacterial organisms.  Currently, he was limited in 
his work in that he could not perform anything strenuous for 
more than 30 minutes without tiring and having to sit down 
and rest.  During these intervals, he had heavy pounding of 
his heart and breathing was labored, and it took 15-20 
minutes to recover.  

In addition, the veteran had a great deal of pain and 
discomfort in both kidneys that might last for several 
minutes after he sat to rest.  He was limited to inside work, 
because when he was exposed to the sun, due to the 
medications he was more susceptible to skin cancer.  In 
addition, he had significant enlargement of the remaining 
kidney cysts which made it somewhat awkward for him to do 
bending.  

In December 1994, Dr. Haire reported that the kidney 
transplant seemed to be working well.  The veteran continued 
to complain of general malaise and fatigue in the early 
afternoon, as well as some swelling of the extremities.  He 
had an elevated blood pressure in the range of 160/90-
150/100.  This required a modification of his blood pressure 
medications.  Dr. Haire indicated that this was a good 
example of the need for chronic close follow-up on patients 
post kidney transplant for the remainder of their lives.

The veteran received a urinalysis and blood tests in the VA 
outpatient clinic in January 1995.  The urinalysis was 
normal.  Blood testing disclosed the creatine was 1.3 with 
normal MG/DL of (.5-1.4).  BUN was 18 with normal MG/DL of 9-
21.

The veteran testified at a hearing at the RO in January 1995.  
He reported that he had pain in both kidneys at times; that 
the kidney pain lasted about one to two hours; that the pain 
occurred when he was working; that he had fatigue that 
usually occurred around noon or early afternoon; that he had 
to take a nap because of the fatigue; that he experienced 
shortness of breath when he tried to do manual labor; that he 
had abdominal discomfort associated with flank pain; and that 
he had recurring fluctuating blood pressure. 

A rating action in February 1995 reduced the rating for the 
renal transplant, bilateral cystic renal disease with left 
renal calculus and hypertension, renal failure with history 
of dialysis, from 100 percent to 30 percent, effective May 1, 
1995, under Diagnostic Code 7531.

On A special neurological evaluation in March 1995, the 
veteran's blood pressure was 128/88.  His weight was 190 and 
1/4 pounds.         

A rating decision in October 1995 granted service connection 
for depression, as secondary to the service-connected renal 
condition, rated as 10 percent disabling from January 12, 
1995.  

In March 1996, Dr. Haire reported that the veteran had 
progressively increasing size of the cysts, both in the 
kidneys, and the liver.  His hypertension was not controlled.  
He also suffered from other problems including depression, 
hypertensive cardiovascular disease with cardiomegaly, and 
swelling of his extremities, which required increasing doses 
of Lasix.  He was currently unemployed and at times had made 
attempts to work against Dr. Haire's recommendations.  
Although the veteran had an excellent response to the kidney 
transplant four years before, he felt he was significantly 
disabled.  

The veteran  underwent a VA hypertension examination in May 
1996.  His subjective complaints included symptoms of 
weakness, shortness of breath, and precordial distress on 
exercise.  His blood pressure sitting was 144/74, lying down 
it was 134/68, and standing it was 138/74.  An enlarged heart 
was noted.  The apex beat was beyond the midclavicular line.  
The pertinent diagnosis was cardiovascular disease, secondary 
to polycystic kidney disease.

The veteran received a VA examination for nephritis in May 
1996.  It was reported that since the renal transplant, he 
had been several medications and that he also took 
medications for his blood pressure.  In the last year, he had 
developed a number of skin cancers.  He had also been treated 
for actinic keratosis.  Other problems included feeling tired 
and becoming easily short of breath when doing light work 
around his home.  He was also aware of heart consciousness 
with palpitation.   Another problem he had developed in the 
past year was a significant enlargement of the arteriovenous 
fistula in the left arm which was the site of cannulation for 
renal dialysis.  

On examination, the veteran weighed 190 pounds.  His blood 
pressure was 144/74.  He was described as a tired looking man 
with his nose covered with bandages.  In the left forearm, 
the veins at the fistula site were hugely dilated to more 
than 2 or 3 centimeters in diameter.  There was a palpable 
thrill at the AV fistula in the low left forearm.  He had 
episodes of edema of both ankles and was being treated with 
Furosemide.  At the time of this examination, there was no 
edema of the ankles.  

According to the veteran, his nephrologist told him his renal 
function was good.  He did have enlarging hepatic cysts.  
Both kidneys remained.  The kidneys reportedly were enlarging 
due to polycystic disease.  He had dyspnea and chest 
discomfort on exertion.  Diagnoses were: polycystic disease 
of the kidneys with a renal transplant done in 1992; there 
was peripheral neuropathy likely secondary to the immuno-
suppressing drugs; hypertensive cardiovascular disease; 
cancers of the skin.  It was likely this condition was 
brought on by the immunosuppressant therapy and it certainly 
was aggravated by it; polycystic disease of the liver with an 
enlarged liver.   
  
VA urine and blood test reports, dated in June 1996, are of 
record.  The urinalysis was normal.  The creatinine and BUN 
were normal.

A rating decision in January 1998 granted service connection 
for peripheral neuropathy and peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling from 
January 12, 1995.  This rating action also denied service 
connection for squamous cell carcinoma, basal cell carcinoma, 
and active keratosis, secondary to therapy for the service 
connected renal failure.  This increased the combined rating 
for the veteran disabilities to 60 percent, as of May 1, 
1995.

In September 1998, the clinical records of Dr. Haire were 
received disclosing treatment of the veteran from June 1995 
through August 1998.  On examination in June 1995, he was 
described as healthy appearing in no acute distress.  He 
weighed 192 pounds.  Blood pressure readings of 140/80, 
130/88 and 138/88 were recorded.  Evaluation of the abdomen 
revealed the transplanted kidney in the right iliac fossa.  
No bruits were detected.  There was no edema of the 
extremities.  Laboratory testing disclosed the entire auto 
profile was normal with the exception of cholesterol.  
Urinalysis was normal other than for trace blood with 0- 2 
white cells and no red cells.  His BUN was 17 with a creatine 
of 1.2.  

Clinical impressions included: post cadaver kidney transplant 
with excellent results; history of chronic renal failure 
secondary to polycystic kidney disease, stable; hypertension, 
currently controlled.  In April 1997, there were similar 
results.  Final impressions were: post cadaver renal 
transplant, now completing the fifth year post kidney 
transplant, with excellent results; hypertension, mild, 
controlled; polycystic kidney disease, underlying, stable.  
In July 1997, he was seen for herpes zoster involving the 
right anterior chest wall with significant pain and itching 
developing.  His hypertension was described as controlled and 
it was reported the transplant had excellent results.

The veteran was seen in August 1997, for follow-up regarding 
recent herpes zoster involving the right anterior chest wall.  
BUN was 16 and creatine was 1.2.  He weighed 192 pounds.  
Blood pressure readings were 132/70 and 122/76.  The 
impression was post herpes zoster and shingles involving the 
right anterior chest wall without exacerbation at this time.  
In December 1997, he was reported as doing well with no 
specific complaints.  Dr. Haire stated that overall, things 
had progressed nicely and he was now 5 and 1/2 half years post 
cadaver renal transplant.  He had had excellent results.  He 
was on multiple medications.  Blood pressure readings of 
142/92 and 154/98 were recorded.  There was no edema of the 
extremities.  BUN was 15 and creatine was 1.1.  Final 
impressions were: post cadaver renal transplant with 
excellent results; hypertension, currently borderline; adult 
polycystic kidney disease, stable; previous herpes zoster, 
now resolved.  

In April 1998, it was reported the veteran had done extremely 
well.  He had no history of rejection attempts.  On several 
past visits his blood pressure was borderline controlled in 
the 140/90 range.  Several months ago, he had some brief 
episodes of left lower quadrant pain, but this had not 
recurred.  The transplant was in the lower left quadrant.  He 
denied fevers, chills, sweats, nausea, vomiting, diarrhea, 
dysuria, flank pain, or pruritus.  On examination, he weighed 
200 pounds.  His blood pressure was 144/90 and 140/90.  The 
transplanted kidney in the left lower iliac fossa was 
palpated and nontender.  There was an overlying bruit over 
the transplant extending to the flank.  Laboratory testing 
disclosed the BUN was 14 and the creatine was 1.0.  The 
clinical assessment included: bruit detected over the 
transplant kidney; renal hypertension, not adequately 
controlled; polycystic kidney disease, status post renal 
failure.  A urinalysis in July 1998, including urine blood 
and protein, was normal.

The veteran was seen by Dr. Haire in August 1998.  He stated 
that there had been no episodes of rejection and the renal 
function was excellent.  He had undergone a renal ultrasound 
as a result of the bruit and it showed no evidence of renal 
artery obstruction.  He had subsequently been doing very 
well.  The kidney transplant ultrasound showed good 
demonstration of the kidney with pulse Doppler showing good 
early systolic peaks.  There were no signs of significant 
renal artery stenosis.  He had been doing well without any 
significant problems.  He weighed 202.5 pounds.  His blood 
pressure was 140/76.  A bruit was present in the left lower 
quadrant over the transplanted kidney.  A mass was present in 
the mid epigastric area.  There was no edema of the 
extremities.  Laboratory data showed urinalysis entirely 
normal.  BUN was 15, creatine was 1.1 and electrolytes were 
normal with a glucose of 95.  Final impressions were: 
polycystic disease with prior history of end stage renal 
disease, now post cadaver renal transplant with a kidney 
transplant in the left fossa; hypertension, possible renal 
hypertension and cannot exclude renovascular hypertension 
although the pulse Doppler ultrasound was negative; mid 
abdominal mass, probable cyst, in the liver, hepatomegaly, 
most likely secondary to large cyst in the liver itself.  He 
was to return to the clinic in three months to have repeat 
laboratory data and testing to evaluate the bruit over the 
left transplanted kidney.   

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has contended that his 
renal condition has not improved and should not have been 
reduced, and therefore he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

The criteria for rating genitourinary disorders including 
kidney transplant residuals, were revised effective February 
17, 1994.  Because the reduction from 100 percent in this 
case was proposed and effectuated after that date, the 
revised criteria are for application.  Under the revised 
Diagnostic Code 7531, the individual is to receive a 100 
percent rating following surgery, and thereafter, is to be 
rated on the residuals as renal dysfunction with a minimal 
rating of 30 percent. 38 C.F.R. § 4.115b (1999).  A note 
under Diagnostic Code 7531 states that a 100 percent rating 
shall be assigned as of the date of hospital admission for 
transplant surgery and shall continue with a mandatory VA 
examination one year following hospital discharge.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (1999).

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction. Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60 day period 
from the date of notice to the beneficiary of the final 
rating expires. 38 C.F.R. § 3.105(e) (1999).

In this case, the veteran underwent kidney transplant in June 
1992.  Under the schedular criteria, a 100 percent rating 
based on the transplant surgery was warranted from the date 
of the hospital admission (he had actually been in receipt of 
a 100 percent prior to June 1992, but this was based on 
kidney disease requiring regular dialysis).  Evidence of 
record at the time of the proposed reduction in September 
1994 included reports of VA examinations in April 1994, the 
results of laboratory studies in January 1995, and medical 
statements of Dr. Haire in October and December 1994, all of 
which were consistent with an assessment that the transplant 
had been successful.  

The reduction from 100 percent was effectuated by rating 
decision in February 1995, in accordance with the 
requirements of 38 C.F.R. § 3.105(e).  Because a 100 percent 
schedular rating had been in effect since April 1991, that 
is, for more than 5 years, the provisions of 38 C.F.R. § 
3.344(a), and (b) are for application.  Smith v. Brown, 5 
Vet. App. 335, 339 (1993).  In this regard, the reduction had 
been based on examination showing sustained and material 
improvement in the kidney disability.  Prior to the 
transplant, renal function was so poor that the veteran 
required regular dialysis.  Since the transplant, his kidneys 
were functioning satisfactorily, as will be set forth in 
detail below.  Accordingly, the reduction was in compliance 
with the provisions of 38 C.F.R. §§ 3.343 and 3.344.

Turning then to the matter of the proper rating for the 
residuals of the kidney transplant from May 1, 1995, 38 
C.F.R. § 4.115b, Diagnostic Code 7531 provides that the 
residuals are rated under the criteria for renal dysfunction 
(38 C.F.R. § 4.115a.  The currently assigned 30 percent is 
the minimum evaluation mandated.

A 60 percent disabling for renal dysfunction contemplates 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under .  An 80 percent rating is applicable where 
there is persistent edema and albuminuria with BUN 40 to 80 
mg%; or, creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is warranted 
when the condition requires regular dialysis, or precludes 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80 mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular systems. 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 40 percent evaluation is 
warranted for hypertension where diastolic pressure is 
predominantly 120 or more, 38 C.F.R. § 4.104 (1999).

A review of the clinical record from May 1, 1995 shows that 
the veteran's renal function has been excellent, as evidenced 
by normal BUN and creatinine levels.  Urinalyses did not show 
constant albuminuria and physical examinations did not show 
edema.  Finally, hypertension is not 40 percent under 
Diagnostic Code 7101 because disastolic pressures were not 
predominantly 120 or more.  This evidence establishes 
entitlement to a 30 percent rating for the kidney transplant 
residuals, but no more than a 30 percent rating.

In reaching this conclusion, the Board has considered all 
evidence, including the statements of Dr. Haire expressing 
reservations about the veteran's ability to work.  The 
relevant evidence, however, clearly shows that from May 1, 
1995, he did not meet the criteria for a rating greater than 
30 percent.  The evidence is not in relative equipoise, and 
the benefit of the doubt doctrine is not for application


ORDER

Restoration of a 100 percent rating for the service-connected 
renal disease is denied; from May 1, 1995, a rating greater 
than 30 percent for the service-connected renal disease is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

